Exhibit SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (this “Agreement”) is made and entered into as of August 27, 2010 (the “Effective Date”) by and among Kensington Leasing, Ltd., a Nevada corporation (“Kensington”), and (the “Buyer,”), on the one hand, and WealthMakers, Ltd., a Wyoming corporation (“Seller”), on the other, with reference to the following facts: A.Seller’s business model is driven by trading, research and equity investments and attracts users through its online research and news operations developed by BUYINS.NET.(the “Seller Business”). B.On the terms and subject to the conditions of this Agreement, Seller desires to sell and the Buyer desire that Buyer purchase 100% of Seller’s outstanding share capital. C.For purposes of this Agreement, capitalized terms used and not otherwise expressly defined herein shall have the respective meanings specified or referred to in AppendixI attached hereto. NOW THEREFORE, with reference to the facts set forth in the Recitals and in consideration of the mutual covenants, conditions, representations and warranties hereinafter set forth, the parties agree as follows: 1.Purchase and Sale of Acquired Assets 1.1On the terms and subject to the conditions set forth in this Agreement, Seller agrees to sell, convey, assign, transfer and deliver to Buyer, and Buyer agrees to purchase from Seller, at the Closing Date, all of Seller’s right, title and interest in and to all of its assets, free and clear of all Encumbrances, including without limitation the following: (a)Any and all Contracts (the “Assumed Contracts”), other than the Contracts listed as Retained Assets, including but not limited to those Contracts listed on Schedule 1.1(a) of the Seller Disclosure Schedule; (b)Any and all Acquired Intellectual Property, including but not limited to the Intellectual Property listed on Schedule 1.1(b) of the Seller Disclosure Schedule; (c)All Accounts Receivable of Seller, including but not limited to those listed in the Closing Asset Schedule; (d)The leasehold interests in real property, buildings and improvements thereon, and easements, rights of way and other rights appurtenant thereto; (e)All Inventory and Inventories of work-in-progress, active job orders, and other accessories thereto, of Seller including but not limited to the Inventory identified on the Closing Asset Schedule; (f)Any and all furniture, fixtures, equipment, machinery, office and other supplies, computer equipment, and other tangible personal property of Seller (“Tangible Assets”); (g)The Seller’s current and prospective client list and client data; (h)All Software, including but not limited to the Software listed on Schedule 1.1(i) of the Seller Disclosure Schedule; (i)All books and records used or held for use of the Seller Business or otherwise relating to the Seller Business; (j)The name “WealthMakers” and all derivatives and derivations thereof used by Seller; (k)All goodwill and going concern value of Seller; (l)All other assets owned by Seller, whether or not such assets are included in the Seller Disclosure Schedule; (m) The minute books, Charter Documents, stock transfer books and records, and corporate seal of Seller; and (n)All bank accounts of Seller. 1.2Effective on the Closing Date, Seller hereby constitutes and appoints Buyer, its successors and assigns, the true and lawful attorney of Seller with full power of substitution, in Seller’s name and stead, but on behalf and for the benefit of Buyer, its successors and assigns: (i) to collect, demand and receive any and all of the Acquired Assets transferred hereunder and to give receipts and releases for and in respect of the same; (ii) to institute and prosecute in Seller’s name, or otherwise, and at Buyer's costs and expense, for the benefit of Buyer, any and all Proceedings; and (iii) to take any and all other reasonable action designed to vest more fully in Buyer the Acquired Assets in order to provide for Buyer the benefit, use, enjoyment and possession of the Acquired Assets.Seller acknowledges that the foregoing powers are coupled with an interest and shall be irrevocable by it or upon its subsequent dissolution or in any manner or for any reason.Buyer shall be entitled to retain for its own account any amounts collected pursuant to the foregoing powers, including any amounts payable as interest with respect thereto. 1.3After the Closing, Seller shall promptly transfer or deliver to Buyer or its designee any cash or other property that Seller may receive in respect of any deposit, prepaid expense, claim, Proceedings, Accounts Receivable, Contract, sales order, or purchase order, of any character, or any other item constituting a part of the Acquired Assets.After the Closing Date, Seller shall permit Buyer to endorse with the name of Seller for deposit in Buyer’s account any checks or drafts received in payment thereof.After the Closing Date, Seller hereby agrees to cooperate with Buyer to notify any and all account debtors, suppliers, distributors, or other Persons related to the Seller Business regarding the transfer of the Seller Business to Buyer. If Seller is contacted by any actual or potential customers of Buyer, Seller shall refer any and all such customers to Buyer; provided, however, that neither Seller shall have any liability to Buyer solely by reason of any reasonable delay in referring such customer to Buyer. 1.4If after the Closing Date, Seller or Buyer identifies any right, title or interest in or to any asset that such Party believes should be an Acquired Asset, such Party shall notify the other Parties hereto and the Parties shall determine whether to include such asset as an Acquired Asset.If such asset would have been an Acquired Asset as of the date hereof or at the Closing Date, Seller shall promptly transfer and assign such right, title and interest to Buyer for no further consideration; provided, however, that Buyer shall retain the right in its sole discretion to reject the transfer of any such asset, in which case it shall be deemed a Retained Asset.For the avoidance of doubt, Buyer shall not be required to accept any additional asset and, if Buyer accepts such asset, to assume the obligations associated with such asset other than obligations arising after the Closing. 1.5Buyer shall not assume, become responsible for, or incur, any Liability of Seller of any nature whatsoever, whether arising before or after the Closing Date, other than the following obligations of Seller (the “Assumed Obligations”): (a)Any and all of Seller’s obligations arising after the Closing Date under the Assumed Contracts; and (b)The
